department of the treasury internal_revenue_service index no p o box ben franklin station number washington dc release date person to contact telephone number refer reply to cc dom p si plr-101566-98 date date re legend grantor spouse child trustee trust trust dear this is in response to a letter of date and prior correspondence in which you requested rulings regarding trust and trust grantor created trust an irrevocable_trust trust provides that trustee is to hold the trust property and administer and distribute it for the benefit of child trustee may accumulate income during the term of trust the trustee of trust is a person unrelated to grantor the trust instrument provides that child or his custodian will be given reasonable notice of any additions to trust from any source child or his custodian may demand by written notice all or any amount contributed to the trust any demand for the property must be made within thirty days after notice of the addition is given to child or his custodian the withdrawal rights are not cumulative and lapse in each instance if they are not exercised no withdrawal shall be used or applied to relieve or satisfy grantor’s support obligation at grantor’s death trustee is to hold all property in trust for the benefit of spouse and children trustee is directed to distribute all or part of the net_income to spouse or children as is necessary for the support maintenance welfare health and education of spouse and children no principal is to be distributed to spouse unless there is sufficient proof that the principal of any other trust created for her has first been exhausted trustee is to accumulate any undistributed_net_income and add the income to corpus after the death of the last to die of grantor or spouse trustee is directed to distribute the remaining principal and income in equal shares to grantor’s children and to the issue per stirpes of any child of grantor who does not survive if any of grantor’s issue shall not have attained the age of trustee is to hold the trust property for the beneficiary for his or her support maintenance general welfare and education when a beneficiary attains the age of the beneficiary has the right to demand the payment of all income of the trust by written notice to trustee when the beneficiary reaches age trustee is to distribute all income and principal to the beneficiary if a beneficiary dies before attaining age trustee is to distribute the remaining income and principal to his surviving issue equally or if there are no issue to his brothers and sisters equally or if there are none to his closest living relation grantor proposes to create trust an irrevocable_trust trust provides that trustee is to hold the trust property and administer and distribute it for the benefit of child the trust provides that no withdrawal made from trust shall be used to satisfy grantor’s support obligation the trust instrument provides that trustee will give child or his custodian reasonable notice of any additions to trust from any source child or his custodian may demand by written notice all or any amount contributed to trust any demand for the property must be made within thirty days after notice of the addition is given to child or his custodian the withdrawal rights are not cumulative and lapse in each instance if they are not exercised trust is to terminate and the remaining principal and interest shall be distributed to child when child attains age if child dies before trust terminates the remaining principal and income will be distributed as child may appoint in his will if child does not exercise the power_of_appointment trustee will distribute the principal and income of trust to child’s estate you request the following rulings that transfers by grantor and spouse to trust and proposed transfers by grantor and spouse to trust qualify for the annual exclusion under sec_2503 of the internal_revenue_code that the assets transferred to trust and trust will not be included in grantor’s gross_estate for federal estate_tax purposes ruling_request sec_2511 provides that the gift_tax applies to a transfer by way of gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_2503 provides that each citizen_of_the_united_states in computing gifts for the calendar_year may exclude the first dollar_figure of gifts other than gifts of future interests in property made to any one person during the calendar_year in determining the total_amount_of_gifts for the calendar_year the dollar_figure annual exclusion may be applied to all gifts of a present_interest in the order in which they are made until the exclusion is exhausted under sec_2503 the dollar_figure amount is to be adjusted annually based on a cost of living index sec_25_2503-3 of the gift_tax regulations defines a present_interest as an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or a term certain transfers of future interests in property do not qualify for the annual exclusion sec_25_2503-3 provides in part that a future_interest is a legal term and includes reversions remainders and other interests or estates whether vested or contingent which are limited to commence in use possession or enjoyment at some future date the courts have recognized that if the beneficiaries are given the power to demand immediate possession and enjoyment of corpus or income they have a present_interest 397_f2d_82 9th cir see also revrul_73_405 c b however it is necessary to consider not only the terms of the trust but also the circumstances in which the gift was made in order to determine whether the gift is a present or future_interest when the delivery of property to a_trust is accompanied by limitations upon the donee's present enjoyment of the property in the form of conditions contingencies or the will of another either under the terms of the trust or other circumstances the interest is a future_interest even if the enjoyment is deferred only for a short time the question is not when title vests but when enjoyment begins disston v 325_us_442 324_us_18 312_us_405 57_tc_108 see also revrul_81_7 1981_1_cb_474 holding that a_trust provision granting the trust_beneficiary a right to withdraw corpus does not qualify a transfer to the trust as a present_interest eligible for the annual exclusion unless the beneficiary has notice of the withdrawal right and a reasonable opportunity to exercise the power in the present case trustee of trust and trust is required to give child reasonable notice of contributions to trust and trust in addition child is granted adequate time following notice in which to exercise his right of withdrawal upon exercising the withdrawal right child will have the immediate and unrestricted right to an amount equal to the amount contributed to the trust accordingly if trustee gives prompt notice of the contribution to trust and trust to child or child’s custodian and assuming there is no understanding or agreement express or implied that the withdrawal right will not be exercised a contribution to trust and trust will qualify for the gift_tax annual exclusion under sec_2503 ruling_request sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the decedent's interest therein at the time of his death sec_2033 applies generally to property that is owned outright by the decedent and that may be passed by the decedent's will to the beneficiaries of the probate_estate the section does not apply to property interests that are extinguished at death sec_2036 provides that the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has made a transfer by trust or otherwise under which the decedent has retained for his life or for a period that does not in fact end before his death the possession or enjoyment of or the right to income from the property or the right either alone or in conjunction with any person to designate the person who shall possess or enjoy the property or the income from the property sec_2038 provides that the gross_estate shall include the value of all property to the extent of any interest therein transferred by the decedent in trust or otherwise where the enjoyment of the property is subject at the date of decedent’s death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke we conclude that grantor will retain no power over or interest in trust or trust that would subject the trust corpus to inclusion in grantor’s gross_estate under sec_2036 or sec_2038 this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in the ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office except as we have specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purposes
